DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 3, 9, 14, and 19-20 are objected to because of the following informalities:  
In line 1 of claim 3: “… which is an electronic ruler …” should be changed to --… wherein the electronic device is an electronic ruler …--.
In line 5 of claim 9: “… the downlink signal, than time allocated …” should be changed to --… the downlink signal than time allocated …--.
In line 1 of claim 14: “… which is an electronic ruler …” should be changed to --… wherein the electronic device is an electronic ruler …--.
In line 1 of claim 19: “… which is an electronic ruler, …” should be changed to --… wherein the electronic device is an electronic ruler, and …--.
In line 2 of claim 20: “… the electronic devices is …” should be changed to --… the electronic device is …--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-2, 5-8 and 11are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsurahira (U.S. Pub. No. US 2015/0145799 A1).

As to claim 1, Katsurahira (Figs. 14-20) teaches an electronic device (a position indicator; Fig. 14) comprising: 
-	a plurality of transmission electrodes (a coil 62 and a coil 79); 
-	a reception electrode (a variable-capacitance capacitor 73 and a variable-capacitance capacitor 75) configured to receive an uplink signal transmitted from a sensor controller (a CPU 33); and 
-	a processor (a control circuit 56) which, in response to receiving the uplink signal via the reception electrode (the variable-capacitance capacitor 73 and the variable-capacitance capacitor 75), transmits a downlink signal to the sensor controller (the CPU 33) via sequentially (e.g., when pen tip side is placed and when eraser side is placed) selected ones of the plurality of transmission electrodes (the coil 62 and the coil 79) (Figs. 14-20).

As to claim 2, Katsurahira teaches the electronic device according to claim 1, comprising: 
-	an elongated body (a main body 1a; Fig. 14), 
-	wherein a first transmission electrode (the coil 62) of the plurality of transmission electrodes is disposed at one end (a lower end) in a longitudinal direction of the elongated body (the main body 1a) and a second transmission electrode (the coil 79) of the plurality of transmission electrodes is disposed at another end (an upper end) in the longitudinal direction of the elongated body (the main body 1a) (Fig. 14).

As to claim 5, Katsurahira teaches the electronic device according to claim 1, 
-	wherein the processor (the control circuit 56) determines the sequentially selected ones of the plurality of transmission electrodes (the coil 62 when pen tip side is placed and the coil 79 when eraser side is placed) according to a schedule (Figs. 17-18 and Figs. 19-20) which allocates a plurality time periods to the plurality of transmission electrodes (the coil 62 and the coil 79) (Figs. 14-20).

As to claim 6, Katsurahira teaches the electronic device according to claim 5, 
-	wherein the processor (the control circuit 56) receives the schedule (Figs. 17-18 and Figs. 19-20) configured by the sensor controller (the CPU 33) (Figs. 14-20).

As to claim 7, Katsurahira teaches the electronic device according to claim 6, 
-	wherein the processor (the control circuit 56) receives the schedule (Figs. 17-18 and Figs. 19-20) in the uplink signal (when the transmission side (T) is on in the switching circuit 34; Fig. 16) transmitted from the sensor controller (the CPU 33) (Figs. 14-20).

As to claim 8, Katsurahira teaches the electronic device according to claim 5, 
-	wherein the schedule is dynamically set (depending on a sequence by which pin tip side and/or eraser side is placed, the schedule is dynamically determined; Figs. 17-18 and Figs. 19-20).

As to claim 11, Katsurahira teaches the electronic device according to claim 1, 
-	wherein the reception electrode (the variable-capacitance capacitor 73 and the variable-capacitance capacitor 75) is used exclusively to receive the uplink signal (Fig. 14-16).

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geaghan (U.S. Pub. No. US 2017/0131798 A1).

As to claim 13, Geaghan (Figs. 1, 10 and 17-18) teaches an electronic device (an active pen 1000; Fig. 10A) comprising: 
-	two or more electrodes (1st Emitter Circuitry, 2nd Emitter Circuitry, 1st Receiver Circuitry, and 2nd Receiver Circuitry; Fig. 10B); 
-	a first switch (a switch in an emitter portion 1741) configured to switch a state of the electronic device between a working state and a stop state (a working state when the switch is ON and a stop state when the switch is OFF; Fig. 17); and 
-	a processor (a function processor 1030; Fig. 10B) which, in operation, transmits a downlink signal (a pen drive signal 1721) to a sensor controller (a touch controller 1770) using the two or more electrodes (1st Emitter Circuitry and 2nd Emitter Circuitry; Fig. 10B) when the electronic device (the pen 1720; Fig. 17) is in the working state (the working state when the switch is ON; Fig. 17), and stops transmission of the downlink signal (the pen drive signal 1721) when the electronic device (the pen 1720; Fig. 17) is in the stop state (a stop state when the switch is OFF; Fig. 17).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira in view of Dowd (U.S. Pub. No. US 2015/0242000 A1).

As to claim 3, Katsurahira teaches the electronic device according to claim 2.
Katsurahira does not teach which is an electronic ruler.
 Dowd (Figs. 4 and 6-8) teaches 
-	which is an electronic ruler (a ruler 600) (Figs. 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a ruler as taught by Dowd for a position indicator of Katsurahira because the presence of the ruler on a touchscreen does not fully occlude the user’s view of parts of the touchscreen coincident with the ruler.

As to claim 4, Katsurahira teaches the electronic device according to claim 2.
 	Katsurahira does not teach wherein the plurality of transmission electrodes include three or more transmission electrodes disposed along the longitudinal direction of the elongated body.
Dowd (Figs. 4 and 6-8) teaches 
-	wherein the plurality of transmission electrodes include three or more transmission electrodes (touch sensors 690) disposed along the longitudinal direction of the elongated body (the body 602) (Figs. 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a ruler as taught by Dowd for a position indicator of Katsurahira because the presence of the ruler on a touchscreen does not fully occlude the user’s view of parts of the touchscreen coincident with the ruler.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira in view of Doray (U.S. Pub. No. US 2010/0001962 A1).

As to claim 10, Katsurahira teaches the electronic device according to claim 1.
 	Katsurahira does not teach wherein the reception electrode is used also as one of the plurality of transmission electrodes.
Doray (Figs. 4-8) teaches 
-	wherein the reception electrode is used also as one of the plurality of transmission electrodes (the transceiver circuitry 60 is associated with one or more antennas 88 to facilitate bi-directional wireless communications with the wireless access points 36; [0048], lines 10-14; Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a transceiver circuitry as taught by Doray in a position indicator of Katsurahira because transceiver circuitry associated with one or more antennas facilitates bi-directional wireless communications with the wireless access point.

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katsurahira in view of Bentov (U.S. Patent No. US 9,921,626 B2).

As to claim 12, Katsurahira teaches the electronic device according to claim 11.
Katsurahira does not expressly teach wherein the reception electrode is used to receive the uplink signal according to a Bluetooth® standard.
Bentov (Figs. 1-6) teaches 
-	wherein the reception electrode is used to receive the uplink signal according to a Bluetooth® standard (port 28 may receive signals wirelessly, for example, using Bluetooth technology; col. 7, lines 59-61; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a Bluetooth technology as taught by Bentov in a position indicator of Katsurahira because Bluetooth technology can avoid interference from other wireless devices.

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Geaghan in view of Dowd.
 
As to claim 14, Geaghan teaches the electronic device according to claim 13.
Geaghan does not teach which is an electronic ruler.
Dowd (Figs. 4 and 6-8) teaches 
-	which is an electronic ruler (a ruler 600) (Figs. 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a ruler as taught by Dowd for an active pen of Geaghan because the presence of the ruler on a touchscreen does not fully occlude the user’s view of parts of the touchscreen coincident with the ruler.

Allowable Subject Matter
12.	Claims 9 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, Katsurahira, Geaghan, Dowd, Doray and Bentov, either singularly or in combination, does not teach the limitation “comprising: a detector, wherein the processor, in response to the detector detecting movement of the electronic device below a threshold, dynamically sets the schedule to allocate less time for transmission of the downlink signal, than time allocated for transmission of the downlink signal when detected movement of the electronic device is above the threshold” of claim 9 and the limitation “comprising: a second switch, wherein the processor, in response to the second switch being operated when the electronic device is in the working state, includes in the downlink signal information indicating an operated state of the second switch” of claim 15 in combination with other limitations in the base claim and any intervening claims, respectively.

Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Migos (U.S. Pub. No. US 2016/0357356 A1) is cited to teach electronic devices with faster, more efficient methods and interfaces for providing and interacting with a virtual drawing aid.
Qiao (U.S. Pub. No. US 2017/0262084 A1) is cited to teach an interactive display and styluses implementing various mechanisms for handling requests to pair styluses with the display in the face of hardware and/or communication constraints.


Inquiry
14.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691